Matter of Faith B. (Rochelle C.) (2018 NY Slip Op 00970)





Matter of Faith B. (Rochelle C.)


2018 NY Slip Op 00970


Decided on February 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


75 CAF 16-01134

[*1]IN THE MATTER OF FAITH B. AND HOPE B. ONONDAGA COUNTY DEPARTMENT OF CHILDREN AND FAMILY SERVICES, PETITIONER-RESPONDENT; ROCHELLE C., RESPONDENT-APPELLANT. 


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF COUNSEL), FOR RESPONDENT-APPELLANT.
ROBERT A. DURR, COUNTY ATTORNEY, SYRACUSE (MAGGIE SEIKALY OF COUNSEL), FOR PETITIONER-RESPONDENT. 
ARLENE BRADSHAW, ATTORNEY FOR THE CHILDREN, SYRACUSE. 

	Appeal from an order of the Family Court, Onondaga County (Michael L. Hanuszczak, J.), entered June 21, 2016 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, granted petitioner's request for the temporary removal of the subject children from the custody of respondent. 
It is hereby ORDERED that said appeal is unanimously dismissedwithout costs.
Memorandum: Respondent mother appeals from an order entered in a proceeding pursuant to Family Court Act article 10, which granted petitioner's request for the temporary removal of the subject children from the custody of the mother. We dismiss the appeal because a final order of disposition was entered during the pendency of the appeal, finding that the children were neglected but releasing the children to the mother's custody. This appeal has thus been rendered moot (see Matter of Gaige F. [Carolyn F.], 144 AD3d 1575, 1576 [4th Dept 2016]; Matter of Bruce P., 138 AD3d 864, 865 [2d Dept 2016]; Matter of John S., 26 AD3d 870, 870 [4th Dept 2006]; cf. Matter of C. Children, 249 AD2d 540, 540 [2d Dept 1998]; see generally Matter of Javier R. [Robert R.], 43 AD3d 1, 3-5 [1st Dept 2007]). "Inasmuch as a temporary order is not a finding of wrongdoing, the exception to the mootness doctrine does not apply" (Matter of Cali L., 61 AD3d 1131, 1133 [3d Dept 2009]).
Entered: February 9, 2018
Mark W. Bennett
Clerk of the Court